--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

First California 8-K [first-cal8k_0602.htm]
 
Exhibit 10.1
 
 
 


 


 
 

--------------------------------------------------------------------------------

 
 
FIRST CALIFORNIA 2007 OMNIBUS EQUITY INCENTIVE PLAN
 
 
(As Amended on May 26, 2011)

 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 
ARTICLE I GENERAL
1
1.1
Purpose
1
1.2
Definitions of Certain Terms
1
1.3
Administration
2
1.4
Persons Eligible for Awards
4
1.5
Types of Awards Under the Plan
4
1.6
Shares Available for Awards
4
ARTICLE II AWARDS UNDER THE PLAN
5
2.1
Award Agreements
5
2.2
No Rights as a Stockholder
5
2.3
Grant of Stock Options, Stock Appreciation Rights and Additional Options
5
2.4
Exercise of Stock Options and Stock Appreciation Rights
7
2.5
Cancellation and Termination of Stock Options and Stock Appreciation Rights
8
2.6
Grant of Restricted Stock
8
2.7
Grant of Restricted Stock Units
9
2.8
Grant of Performance Awards and Share Units
10
2.9
Other Stock-Based Awards
10
ARTICLE III MISCELLANEOUS
10
3.1
Amendment of the Plan; Modification of Awards
10
3.2
Tax Withholding
11
3.3
Restrictions
11
3.4
Nonassignability
12
3.5
Requirement of Notification of Election Under Section 83(b) of the Code
13
3.6
Requirement of Notification Upon Disqualifying Disposition Under Section 421(b)
of the Code
13
3.7
Change in Control
13
3.8
No Right to Employment
15
3.9
Nature of Payments
15
3.10
Non-Uniform Determinations
16
3.11
Other Payments or Awards
16
3.12
Section Headings
16
3.13
Effective Date and Term of Plan
16
3.14
Governing Law
16
3.15
Severability; Entire Agreement
16
3.16
No Third Party Beneficiaries
17
3.17
Successors and Assigns
17

 
 
i

--------------------------------------------------------------------------------

 

ARTICLE I
 
GENERAL
 
1.1           Purpose
 
The purpose of the First California 2007 Omnibus Equity Incentive Plan (the
"Plan") is to provide an incentive for officers, other employees, prospective
employees and directors of, and consultants to, First California Financial
Group, Inc. (the "Company") and its subsidiaries and affiliates to acquire a
proprietary interest in the success of the Company, to enhance the long-term
performance of the Company and to remain in the service of the Company and its
subsidiaries and affiliates.
 
1.2           Definitions of Certain Terms
 
(a)         "Award" means an award under the Plan as described in Section 1.5
and Article II.
 
(b)         "Award Agreement" means a written agreement entered into between the
Company and a Grantee in connection with an Award.
 
(c)         "Board" means the Board of Directors of the Company.
 
(d)         "Code" means the Internal Revenue Code of 1986, as amended.
 
(e)         "Committee" means the Compensation Committee of the Board and shall
consist of not less than two directors. However, if a member of the Compensation
Committee is not an "outside director" within the meaning of Section 162(m) of
the Code or is not a "non-employee director" within the meaning of Rule 16b-3
under the Exchange Act, the Compensation Committee may from time to time
delegate some or all of its functions under the Plan to a committee or
subcommittee composed of members that meet the relevant requirements. The term
"Committee" includes any such committee or subcommittee, to the extent of the
Compensation Committee's delegation.
 
(f)          "Common Stock" means the common stock, par value $0.01 per share,
of the Company.
 
(g)         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.
 
(h)         The "Fair Market Value" of a share of Common Stock on any date shall
be (i) the closing sale price per share of Common Stock during normal trading
hours on the national securities exchange on which the Common Stock is
principally traded for such date or the last preceding date on which there was a
sale of such Common Stock on such exchange, or (ii) if the shares of Common
Stock are then traded in an over-the-counter market, the average of the closing
bid and asked prices for the shares of Common Stock during normal trading hours
in such over-the-counter market for such date or the last preceding date on
which there was a sale of such Common Stock in such market, or (iii) if the
shares of Common Stock are not then listed on a national securities exchange or
traded in an over-the-counter market, such value as the Committee, in its sole
discretion, shall determine consistent with Section 409A of the Code.
 
 
1

--------------------------------------------------------------------------------

 


(i)          "Grantee" means a person who receives an Award.
 
(j)          "Incentive Stock Option" means a stock option that is intended to
qualify for special federal income tax treatment pursuant to Sections 421 and
422 of the Code (or a successor provision thereof) and which is so designated in
the applicable Award Agreement. Under no circumstances shall any stock option
that is not specifically designated as an Incentive Stock Option be considered
an Incentive Stock Option.
 
(k)         "Key Persons" means directors, officers and other employees of the
Company or of a Related Entity, and consultants to the Company or a Related
Entity.
 
(l)          "Option Exercise Price" means the amount payable by a Grantee on
the exercise of a stock option.
 
(m)         "Performance Award" means an Award granted under Section 2.8.
 
(n)         "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any Related Entity thereof,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Related Entity thereof, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company.
 
(o)         "Related Entity" means any parent or subsidiary corporation of the
Company or any business, corporation, partnership, limited liability company or
other entity in which the Company or a parent or a subsidiary corporation holds
a controlling ownership interest, directly or indirectly.
 
(p)         "Rule 16b-3" means Rule 16b-3 under the Exchange Act.
 
(q)         "Subsidiary" means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than fifty percent (50%) of the voting
shares or other similar interests or a sole general partner interest or managing
member or similar interest of such other Person.  An entity shall be deemed a
Subsidiary of the Company for purposes of this definition only for such periods
as the requisite ownership or control relationship is maintained.
 
1.3           Administration
 
(a)         The Plan shall be administered by the Committee, which shall consist
of not less than two directors.
 
(b)         The Committee or a subcommittee thereof (which hereinafter shall
also be referred to as the Committee) shall have the authority (i) to exercise
all of the powers granted to it under
 
 
2

--------------------------------------------------------------------------------

 

the Plan, (ii) to construe, interpret and implement the Plan and any Award
Agreements, (iii) to prescribe, amend and rescind rules and regulations relating
to the Plan, including rules governing its own operations, (iv) to make all
determinations necessary or advisable in administering the Plan, (v) to correct
any defect, supply any omission and reconcile any inconsistency in the Plan,
(vi) to amend the Plan to reflect changes in applicable law, (vii) to determine
whether, to what extent and under what circumstances Awards may be settled or
exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, canceled, forfeited or suspended, and (viii) to
determine whether, to what extent and under what circumstances cash, shares of
Common Stock, other securities, other Awards or other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee.
 
(c)         Actions of the Committee shall be taken by the vote of a majority of
its members. Any action may be taken by a written instrument signed by a
majority of the Committee members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting.
 
(d)         The determination of the Committee on all matters relating to the
Plan or any Award Agreement shall be final, binding and conclusive on all
persons.
 
(e)         No member of the Board or the Committee or any employee of the
Company or any of its subsidiaries or affiliates (each such person a "Covered
Person") shall have any liability to any person (including, without limitation,
any participant in the Plan) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by the Company against and
from any loss, cost, liability or expense (including attorneys' fees) that may
be imposed upon or incurred by such Covered Person in connection with or
resulting from any action, suit or proceeding to which such Covered Person may
be a party or in which such Covered Person may be involved by reason of any
action taken or omitted to be taken under the Plan and against and from any and
all amounts paid by such Covered Person, with the Company's approval, in
settlement thereof, or paid by such Covered Person in satisfaction of any
judgment in any such action, suit or proceeding against such Covered Person,
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding and, once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company's choice. The foregoing right of
indemnification shall not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case, not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person's bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
the Company's certificate of incorporation or by-laws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
persons or hold them harmless.
 
(f)         Notwithstanding anything to the contrary contained herein, the Board
may, in its sole discretion, at any time and from time to time, grant Awards or
resolve to administer the Plan.
 
 
3

--------------------------------------------------------------------------------

 

In the foregoing event, the Board shall have all of the authority and
responsibility granted to the Committee herein.
 
1.4           Persons Eligible for Awards
 
Awards under the Plan may be made to such Key Persons as the Committee shall
select in its discretion.
 
1.5           Types of Awards Under the Plan
 
Awards may be made under the Plan in the form of stock options, including
Incentive Stock Options, stock appreciation rights, restricted stock, restricted
stock units, Performance Awards and share units and other stock-based Awards, as
set forth in Article II.
 
1.6           Shares Available for Awards
 
(a)         Total shares available. The total number of shares of Common Stock
that may be transferred pursuant to Awards granted under the Plan shall not
exceed 3,000,000 shares.  Such shares may be authorized but unissued Common
Stock or authorized and issued Common Stock held in the Company's treasury or
acquired by the Company for the purposes of the Plan. The Committee may direct
that any stock certificate evidencing shares issued pursuant to the Plan shall
bear a legend setting forth such restrictions on transferability as may apply to
such shares pursuant to the Plan. If any Award is forfeited or otherwise
terminates or is canceled without the delivery of shares of Common Stock, shares
of Common Stock are surrendered or withheld from any Award to satisfy a
Grantee's income tax withholding obligations, or shares of Common Stock owned by
a Grantee are tendered to pay the exercise price of options granted under the
Plan, then the shares covered by such forfeited, terminated or canceled Award or
which are equal to the number of shares surrendered, withheld or tendered shall
again become available for transfer pursuant to Awards granted or to be granted
under this Plan. Any shares of Common Stock delivered by the Company, any shares
of Common Stock with respect to which Awards are made by the Company and any
shares of Common Stock with respect to which the Company becomes obligated to
make Awards, through the assumption of, or in substitution for, outstanding
awards previously granted by an acquired entity, shall not be counted against
the shares available for Awards under this Plan.
 
(b)         The total number of shares of Common Stock as to which Awards may be
granted to any individual Grantee during any calendar year may not, subject to
adjustment as provided in Section 1.6(c), exceed 500,000.  All shares of Common
Stock may be made subject to Awards of Incentive Stock Options.
 
(c)         Adjustments. In the event of any change in the number of issued
shares of Common Stock (or issuance of shares other than Common Stock) by reason
of any forward or reverse share split, or share dividend, recapitalization,
reclassification, merger, consolidation, split-up, spin-off, reorganization,
combination, exchange of shares of Common Stock, the issuance of warrants or
other rights to purchase shares of Common Stock or other securities, or any
other change in corporate structure or in the event of any extraordinary
distribution (whether in the form of cash, shares of Common Stock, other
securities or other property) (each, an "Adjustment Event"), then the Committee
shall equitably adjust the number or kind of shares of Common
 
 
4

--------------------------------------------------------------------------------

 

Stock that may be issued under the Plan, and any or all of the terms of an
outstanding Award (including the number of shares of Common Stock covered by
such outstanding Award, the type of property to which the Award is subject and
the option or reference price of such Award), and such adjustments will be
final, conclusive and binding for all purposes of the Plan. In determining
adjustments to be made under this Section 1.6(c), the Committee may take into
account such factors as it determines to be appropriate, including (i) the
provisions of applicable law, (ii) the potential tax or accounting consequences
of an adjustment (including, as applicable, under Section 162(m) of the Code
and/or Section 409A of the Code), and (iii) the preservation of the benefits or
potential benefits intended to be made pursuant to Awards and, in light of such
factors or others, may make adjustments that are not uniform or proportionate
among outstanding Awards. In connection with any adjustment pursuant to this
Section 1.6(c), the Committee may provide, in its sole discretion, for the
cancellation of any outstanding Awards in exchange for payment in cash or other
property equal to the Fair Market Value of the shares of Common Stock covered by
such Awards, reduced by the option or reference price, if any. After any
adjustment made pursuant to this Section 1.6(c), the number of shares subject to
each outstanding Award will be rounded down to the nearest whole number.
 
ARTICLE II
 
AWARDS UNDER THE PLAN
 
2.1           Award Agreements
 
Each Award granted under the Plan shall be evidenced by an Award Agreement which
shall contain such provisions as the Committee in its discretion deems necessary
or desirable. Payments or transfers to be made by the Company upon the grant,
exercise or payment of an Award may be made in such form as the Committee shall
determine, including cash, shares of Common Stock, other securities, other
Awards or other property and may be made in a single payment or transfer, in
installments or on a deferred basis. A Grantee shall have no rights with respect
to an Award unless such Grantee accepts the Award within such period as the
Committee shall specify by executing an Award Agreement in such form as the
Committee shall determine and, if the Committee shall so require, makes payment
to the Company in such amount as the Committee may determine.
 
2.2           No Rights as a Stockholder
 
Unless otherwise provided in an Award Agreement, no Grantee of an Award (or
other person having rights pursuant to such Award) shall have any of the rights
of a stockholder of the Company with respect to shares subject to such Award
until the issuance of a stock certificate to such person for such shares. Except
as otherwise provided in Section 1.6(c), no adjustment shall be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, securities or other property) for which the record date is
prior to the date such stock certificate is issued.
 
2.3           Grant of Stock Options, Stock Appreciation Rights and Additional
Options
 
 
5

--------------------------------------------------------------------------------

 

(a)         The Committee may grant stock options to such Key Persons, in such
amounts and subject to such terms and conditions, as the Committee shall
determine in its discretion provided, however, that Incentive Stock Options may
be granted only to employees (including officers and directors who are also
employees) of the Company or any Subsidiary of the Company.
 
(b)         The Committee may grant stock appreciation rights to such Key
Persons, in such amounts and subject to such terms and conditions, as the
Committee shall determine in its discretion.
 
(c)         The Grantee of a stock appreciation right shall have the right,
subject to the terms of the Plan and the applicable Award Agreement, to receive
from the Company an amount equal to (i) the excess of the Fair Market Value of a
share of Common Stock on the date of exercise of the stock appreciation right
over (ii) the exercise price of such stock appreciation right as set forth in
the Award Agreement multiplied by (iii) the number of shares with respect to
which the stock appreciation right is exercised. Payment to the Grantee upon
exercise of a stock appreciation right shall be made in cash or in shares of
Common Stock (valued at their Fair Market Value on the date of exercise of the
stock appreciation right) or both, as the Committee shall determine in its
discretion.
 
(d)         Each Award Agreement with respect to a stock option shall set forth
the Option Exercise Price, which shall be at least 100% of the Fair Market Value
of a share of Common Stock on the date the option is granted (except as
permitted in connection with the assumption or issuance of options in a
transaction to which Section 424(a) of the Code applies).
 
(e)         Each Award Agreement with respect to a stock option or stock
appreciation right shall set forth the periods during which the Award evidenced
thereby shall be exercisable, whether in whole or in part. Such periods shall be
determined by the Committee in its discretion; provided, however, that no
Incentive Stock Option (or a stock appreciation right granted in connection with
an Incentive Stock Option) shall be exercisable more than ten (10) years after
the date of grant.
 
(f)         To the extent that the aggregate Fair Market Value (determined as of
the time the option is granted) of the stock with respect to which Incentive
Stock Options granted under this Plan and all other plans of the Company are
first exercisable by any Grantee during any calendar year shall exceed the
maximum limit (currently, $100,000), if any, imposed from time to time under
Section 422 of the Code, such options shall be treated as nonqualified stock
options.
 
(g)         Notwithstanding the provisions of Sections 2.3(d) and (e), to the
extent required under Section 422 of the Code, an Incentive Stock Option may not
be granted under the Plan to an individual who, at the time the option is
granted, owns stock possessing more than 10% of the total combined voting power
of all classes of stock of his or her employer corporation or of its parent or
subsidiary corporations (as such ownership may be determined for purposes of
Section 422(b)(6) of the Code) unless (i) at the time such Incentive Stock
Option is granted the Option Exercise Price is at least 110% of the Fair Market
Value of the shares subject thereto, and (ii) the Incentive Stock Option by its
terms is not exercisable after the expiration of five (5) years from the date
granted.
 
 
6

--------------------------------------------------------------------------------

 

2.4           Exercise of Stock Options and Stock Appreciation Rights
 
Each stock option or stock appreciation right granted under the Plan shall be
exercisable as follows:
 
(a)         A stock option or stock appreciation right shall become exercisable
at such time or times as determined by the Committee.
 
(b)         Unless the applicable Award Agreement otherwise provides, a stock
option or stock appreciation right may be exercised from time to time as to all
or part of the shares as to which such Award is then exercisable (but, in any
event, only for whole shares). A stock option or stock appreciation right shall
be exercised by written notice to the Company, on such form and in such manner
as the Committee shall prescribe.
 
(c)         Any written notice of exercise of a stock option shall be
accompanied by payment of the full Option Exercise Price for the shares being
purchased. Such payment shall be made (i) in cash (by certified check or as
otherwise permitted by the Committee), or (ii) to the extent specified in the
Award Agreement (A) by delivery of shares of Common Stock (which, if acquired
pursuant to the exercise of a stock option or under an Award made under this
Plan or any other compensatory plan of the Company have been owned by the
individual for the requisite period to avoid an accounting charge to the
Company) having an aggregate Fair Market Value (determined as of the exercise
date) equal to all or part of the full Option Exercise Price and cash for any
remaining portion of the full Option Exercise Price, or (B) to the extent
permitted by law, by such other method as the Committee may from time to time
prescribe, including a cashless exercise procedure through a broker-dealer.
 
(d)         Promptly after receiving payment of the full Option Exercise Price,
or after receiving notice of the exercise of a stock appreciation right for
which payment will be made partly or entirely in shares of Common Stock, the
Company shall, subject to the provisions of Section 3.3 (relating to certain
restrictions), deliver to the Grantee or to such other person as may then have
the right to exercise the Award, a certificate or certificates for the shares of
Common Stock for which the Award has been exercised. If the method of payment
employed upon option exercise so requires, and if applicable law permits, a
Grantee may direct the Company to deliver the certificate(s) to the Grantee's
broker-dealer.
 
(e)         Termination of Employment
 
(i)      Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service of a Grantee with the Company and all Related
Entities shall terminate for any reason other than cause (as defined in the
applicable award agreement), Disability or death, (A) options and stock
appreciation rights granted to such Grantee, to the extent that they are
exercisable at the time of such termination, shall remain exercisable until the
date that is three months after such termination, on which date they shall
expire, and (B) options and stock appreciation rights granted to such Grantee,
to the extent that they were not exercisable at the time of such termination,
shall expire at the close of business on the date of such termination.  The
three-month period described in this Section 2.4(e)(i) shall be extended to the
expiration date of the
 
 
7

--------------------------------------------------------------------------------

 

option or stock appreciation right in the event of the Grantee’s death during
such three-month period.  Notwithstanding the foregoing, no option or stock
appreciation right shall be exercisable after the expiration of its term.
 
(ii)     Unless the applicable Award Agreement provides otherwise, in the event
that the employment or service of a Grantee with the Company and all Related
Entities shall terminate on account of the Disability or death of the Grantee,
(A) options and stock appreciation rights granted to such Grantee, to the extent
that they were exercisable at the time of such termination, shall remain
exercisable until the expiration date of the option or stock appreciation right,
on which date they shall expire and (B) options and stock appreciation rights
granted to such Grantee, to the extent that they were not exercisable at the
time of such termination, shall expire at the close of business on the date of
such termination.  Notwithstanding the foregoing, no option or stock
appreciation rights shall be exercisable after the expiration of its term.
 
(iii)    Unless the applicable Award Agreement provides otherwise,  in the event
of the termination of a Grantee’s employment or service for cause (as defined in
the applicable award agreement), vested options and stock appreciation rights
granted to such Participant shall remain exercisable until the date that is
thirty (30) days after such termination.
 
2.5           Cancellation and Termination of Stock Options and Stock
Appreciation Rights
 
The Committee may, at any time and in its sole discretion, determine that any
outstanding stock options and stock appreciation rights granted under the Plan,
whether or not exercisable, will be canceled and terminated and that in
connection with such cancellation and termination the holder of such options
(and stock appreciation rights not granted in connection with an option) may
receive for each share of Common Stock subject to such Award a cash payment (or
the delivery of shares of stock, other securities or a combination of cash,
stock and securities equivalent to such cash payment) equal to the difference,
if any, between the amount determined by the Committee to be the fair market
value of the Common Stock and the exercise price per share multiplied by the
number of shares of Common Stock subject to such Award; provided that if such
product is zero or less or to the extent that the Award is not then exercisable,
the stock options and stock appreciation rights will be canceled and terminated
without payment therefor.
 
2.6           Grant of Restricted Stock
 
(a)         The Committee may grant restricted shares of Common Stock to such
Key Persons, in such amounts, and subject to such terms and conditions as the
Committee shall determine in its discretion, subject to the provisions of the
Plan. Restricted stock Awards may be made independently of or in connection with
any other Award.
 
(b)         The Company shall issue in the Grantee's name a certificate or
certificates for the shares of Common Stock covered by the Award. Upon the
issuance of such certificate(s), the Grantee shall have the rights of a
stockholder with respect to the restricted stock, subject to the transfer
restrictions and the Company repurchase rights described in paragraphs (d) and
 
 
8

--------------------------------------------------------------------------------

 

(e) below and to such other restrictions and conditions as the Committee in its
discretion may include in the applicable Award Agreement.
 
(c)         Unless the Committee shall otherwise determine, any certificate
issued evidencing shares of restricted stock shall remain in the possession of
the Company until such shares are free of any restrictions specified in the
applicable Award Agreement.
 
(d)         Shares of restricted stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
in this Plan or the applicable Award Agreement. The Committee at the time of
grant shall specify the date or dates (which may depend upon or be related to
the attainment of performance goals and other conditions) on which the
nontransferability of the restricted stock shall lapse. Unless the applicable
Award Agreement provides otherwise, additional shares of Common Stock or other
property distributed to the Grantee in respect of shares of restricted stock, as
dividends or otherwise, shall be subject to the same restrictions applicable to
such restricted stock.
 
(e)         The rights of individuals granted shares of restricted stock upon
termination of employment or service with the Company or to any Related Entity
for any reason prior to the lapse of restrictions set forth in (c) above shall
be set forth in the Award Agreement.
 
2.7           Grant of Restricted Stock Units
 
(a)         The Committee may grant Awards of restricted stock units to such Key
Persons, in such amounts, and subject to such terms and conditions as the
Committee shall determine in its discretion, subject to the provisions of the
Plan. Restricted stock units may be awarded independently of or in connection
with any other Award under the Plan.
 
(b)         At the time of grant, the Committee shall specify the date or dates
on which the restricted stock units shall become vested, and may specify such
conditions to vesting as it deems appropriate. The Committee at any time may
accelerate vesting dates and otherwise waive or amend any conditions of an Award
of restricted stock units.
 
(c)          At the time of grant, the Committee shall specify the maturity date
applicable to each grant of restricted stock units. Such date may be later than
the vesting date or dates of the Award. On the maturity date, the Company shall
transfer to the Grantee one unrestricted, fully transferable share of Common
Stock for each vested restricted stock unit scheduled to be paid out on such
date and as to which all other conditions to the transfer have been fully
satisfied. The Committee, in its sole discretion, may instruct the Company to
pay on the date when shares would otherwise be issued pursuant to a restricted
stock unit, in lieu of such shares, a cash amount equal to the number of such
shares multiplied by the Fair Market Value of a share on the date when shares
would otherwise have been issued.
 
(d)         The rights of individuals granted restricted stock units upon
termination of employment or service with the Company or any Related Entity for
any reason prior to full vesting of such restricted stock units shall be set
forth in the Award Agreement.
 
 
9

--------------------------------------------------------------------------------

 

2.8           Grant of Performance Awards and Share Units
 
The Committee may grant Performance Awards in the form of actual shares of
Common Stock or share units having a value equal to an identical number of
shares of Common Stock to such Key Persons, in such amounts, and subject to such
terms and conditions as the Committee shall determine in its discretion, subject
to the provisions of the Plan. In the event that a stock certificate is issued
in respect of Performance Awards, such certificates shall be registered in the
name of the Grantee but shall be held by the Company until the time the
Performance Awards are earned. The performance conditions and the length of the
performance period shall be determined by the Committee. To the extent a
Performance Award is intended to satisfy the requirements for deductibility
under Section 162(m) of the Code, the Committee will, in accordance with the
requirements of Section 162(m), establish written performance criteria for the
Company on a consolidated basis, and/or for specified subsidiaries or affiliates
or other business units of the Company, which will be comprised of specified
levels of one or more of the following performance criteria as the Committee may
deem appropriate: net income; return on average assets ("ROA"); cash ROA; return
on average equity ("ROE"); cash ROE; earnings per share ("EPS"); cash EPS; stock
price; efficiency ratio; classified loans to Tier1 capital plus allowance;
classified assets to Tier1 capital plus allowance; non-accrual loans to total
loans; and non-performing assets to total assets ("Performance Criteria").
Performance Criteria may be established on a Company-wide basis or with respect
to one or more business units or divisions. Performance Awards may also be
payable when Company performance, as measured by one or more of the above
Performance Criteria, as compared to peer companies meets or exceeds an
objective criterion established by the Committee. Performance Awards that are
intended to satisfy the requirements for deductibility under Section 162(m) of
the Code may not be adjusted upward. The Committee has the discretion to adjust
such Performance Awards downward, either on a formula or discretionary basis or
any combination, as the Committee determines. The Committee shall determine in
its sole discretion whether Performance Awards granted in the form of share
units shall be paid in cash, Common Stock or a combination of cash and Common
Stock.
 
2.9           Other Stock-Based Awards
 
The Committee may grant other types of stock-based Awards to such Key Persons,
in such amounts and subject to such terms and conditions, as the Committee shall
in its discretion determine, subject to the provisions of the Plan. Such Awards
may entail the transfer of actual shares of Common Stock, or payment in cash or
otherwise of amounts based on the value of shares of Common Stock.
 
ARTICLE III
 
MISCELLANEOUS
 
3.1           Amendment of the Plan; Modification of Awards
 
(a)         The Board may from time to time suspend, discontinue, revise or
amend the Plan in any respect whatsoever, except that no such amendment shall
materially impair any rights or materially increase any obligations of the
Grantee under any Award theretofore made under the
 
 
10

--------------------------------------------------------------------------------

 

Plan without the consent of the Grantee (or, after the Grantee's death, the
person having the right to exercise or receive payment of the Award). For
purposes of the Plan, any action of the Board or the Committee that alters or
affects the tax treatment of any Award shall not be considered to materially
impair any rights of any Grantee.
 
(b)         Stockholder approval of any amendment shall be obtained to the
extent necessary to comply with Section 422 of the Code (relating to Incentive
Stock Options) or any other applicable law, regulation or stock exchange listing
requirements.
 
(c)         The Committee may amend any outstanding Award Agreement, including,
without limitation, by amendment which would accelerate the time or times at
which the Award becomes unrestricted or may be exercised, or waive or amend any
goals, restrictions or conditions set forth in the Award Agreement. However, any
such amendment (other than an amendment pursuant to paragraphs (a) or (d) of
this Section or an amendment to effect any other action consistent with
Section 3.7(b)) that materially impairs the rights or materially increases the
obligations of a Grantee under an outstanding Award shall be made only with the
consent of the Grantee (or, upon the Grantee's death, the person having the
right to exercise the Award).
 
(d)         Notwithstanding anything to the contrary in this Section, the Board
or the Committee shall have full discretion to amend the Plan to the extent
necessary to preserve fixed accounting treatment with respect to any Award and
any outstanding Award Agreement shall be deemed to be so amended to the same
extent, without obtaining the consent of any Grantee (or, after the Grantee's
death, the person having the right to exercise or receive payment of the
affected Award), without regard to whether such amendment adversely affects a
Grantee's rights under the Plan or such Award Agreement.
 
3.2           Tax Withholding
 
(a)         As a condition to the receipt of any shares of Common Stock pursuant
to any Award or the lifting of restrictions on any Award, or in connection with
any other event that gives rise to a federal or other governmental tax
withholding obligation on the part of the Company relating to an Award
(including, without limitation, FICA tax), the Company shall be entitled to
require that the Grantee remit to the Company an amount sufficient in the
opinion of the Company to satisfy such withholding obligation.
 
(b)         If the event giving rise to the withholding obligation is a transfer
of shares of Common Stock, then, to the extent specified in the applicable Award
Agreement and unless otherwise permitted by the Committee, the Grantee may
satisfy only the minimum statutory withholding obligation imposed under
paragraph (a) above by electing to have the Company withhold shares of Common
Stock having a Fair Market Value equal to the amount of tax to be withheld. For
this purpose, Fair Market Value shall be determined as of the date on which the
amount of tax to be withheld is determined (and any fractional share amount
shall be settled in cash).
 
3.3           Restrictions
 
(a)         If the Committee shall at any time determine that any consent (as
hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any
 
 
11

--------------------------------------------------------------------------------

 

Award, the issuance or purchase of shares of Common Stock or other rights
thereunder, or the taking of any other action thereunder (a "Plan Action"), then
no such Plan Action shall be taken, in whole or in part, unless and until such
consent shall have been effected or obtained to the full satisfaction of the
Committee.
 
(b)         The term "consent" as used herein with respect to any action
referred to in paragraph (a) means (i) any and all listings, registrations or
qualifications in respect thereof upon any securities exchange or under any
federal, state or local law, rule or regulation, (ii) any and all written
agreements and representations by the Grantee with respect to the disposition of
shares, or with respect to any other matter, which the Committee shall deem
necessary or desirable to comply with the terms of any such listing,
registration or qualification or to obtain an exemption from the requirement
that any such listing, qualification or registration be made, (iii) any and all
consents, clearances and approvals in respect of a Plan Action by any
governmental or other regulatory bodies, and (iv) any and all consents or
authorizations required to comply with, or required to be obtained under,
applicable local law or otherwise required by the Committee. Nothing herein
shall require the Company to list, register or qualify the shares of Common
Stock on any securities exchange.
 
3.4           Nonassignability
 
Except to the extent otherwise provided in the applicable Award Agreement, no
Award or right granted to any person under the Plan shall be assignable or
transferable other than by will or by the laws of descent and distribution, and
all such Awards and rights shall be exercisable during the life of the Grantee
only by the Grantee or the Grantee's legal representative. Notwithstanding the
immediately preceding sentence, the Committee may permit a Grantee to transfer
any stock option which is not an Incentive Stock Option to one or more of the
Grantee's immediate family members or to trusts established in whole or in part
for the benefit of the Grantee and/or one or more of such immediate family
members. For purposes of the Plan, (i) the term "immediate family" shall mean
the Grantee's spouse and issue (including adopted and step children), and
(ii) the phrase "immediate family members or to trusts established in whole or
in part for the benefit of the Grantee and/or one or more of such immediate
family members" shall be further limited, if necessary, so that neither the
transfer of a nonqualified stock option to such immediate family member or
trust, nor the ability of a Grantee to make such a transfer shall have adverse
consequences to the Company or the Grantee by reason of Section 162(m) of the
Code.
 
 
12

--------------------------------------------------------------------------------

 

3.5           Requirement of Notification of Election Under Section 83(b) of the
Code
 
If a Grantee, in connection with the acquisition of shares of Common Stock under
the Plan, is permitted under the terms of the Award Agreement to make the
election permitted under Section 83(b) of the Code (i.e., an election to include
in gross income in the year of transfer the amounts specified in Section 83(b)
of the Code notwithstanding the continuing transfer restrictions) and the
Grantee makes such an election, the Grantee shall notify the Company of such
election within ten (10) days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code.
 
3.6           Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code
 
If any Grantee shall make any disposition of shares of Common Stock issued
pursuant to the exercise of an Incentive Stock Option under the circumstances
described in Section 421(b) of the Code (relating to certain disqualifying
dispositions), such Grantee shall notify the Company of such disposition within
ten (10) days thereof.
 
3.7           Change in Control
 
(a)         A "Change in Control" means the occurrence of any one of the
following events:
 
(i)      any person is or becomes a "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing more than 50% of the total voting power of the Company's then
outstanding securities generally eligible to vote for the election of directors
(the "Company Voting Securities"); provided, however, that any of the following
acquisitions shall not be deemed to be a Change in Control: (1) by the Company
or any subsidiary or affiliate or any existing stockholder who is a member of
the Pohlad or Birchfield families or their respective affiliates, (2) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary or affiliate, (3) by any underwriter temporarily holding
securities pursuant to an offering of such securities, or (4) pursuant to a
Non-Qualifying Transaction (as defined in paragraph (ii));
 
(ii)     the consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries or affiliates that requires the approval of the Company's
stockholders whether for such transaction or the issuance of securities in the
transaction (a "Business Combination"), unless immediately following such
Business Combination:
 
(A)         more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the "Surviving Corporation"), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of at least 95% of the voting securities eligible to
elect directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares
 

 
13

--------------------------------------------------------------------------------

 

into which such Company Voting Securities were converted pursuant to such
Business Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination,
 
(B)         no person (other than any employee benefit plan (or any related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of
securities of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) representing 40% of the total voting power of the
securities then outstanding generally eligible to vote for the election of
directors of the Parent Corporation (or the Surviving Corporation), and
 
(C)         at least 50% of the members of the board of directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
following the consummation of the Business Combination were Incumbent Directors
(as defined in paragraph (iii)) at the time of the Board's approval of the
execution of the initial agreement providing for such Business Combination;
 
(any Business Combination which satisfies all of the criteria specified in (A),
(B) and (C) above shall be deemed to be a "Non-Qualifying Transaction");
 
(iii)    individuals who, on April 24, 2007, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to April 24,
2007, whose election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
 
(iv)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company; or
 
(v)     the consummation of a sale of all or substantially all of the Company's
assets to an entity that is not an affiliate of the Company (other than pursuant
to a Non-Qualifying Transaction).
 
Notwithstanding the foregoing, (i) a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 50% of Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if
 
 
14

--------------------------------------------------------------------------------

 

after such acquisition by the Company such person becomes the beneficial owner
of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change in Control of the Company shall then occur and (ii) with respect to any
Award that constitutes a deferral of compensation subject to Section 409A of the
Code, the above definition of Change in Control shall not apply, and instead
"Change in Control" shall mean a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company under Section 409A(a)(2)(A)(v) of the Code and regulations thereunder.
 
(b)         Except as otherwise provided in an applicable Award Agreement, in
the event of a Change in Control, unless otherwise specifically prohibited under
law or by the rules and regulations of a national security exchange or unless
otherwise determined by the Committee in its sole discretion:
 
(i)      any and all stock options and share appreciation rights granted under
the Plan will become vested and immediately exercisable;
 
(ii)     any restrictions imposed on restricted stock or restricted stock units
will lapse, and restricted stock units will become vested and immediately
payable;
 
(iii)    the Committee will immediately vest and pay out all cash-based awards
and other stock-based awards; and
 
(iv)    the Committee will have the ability to determine that all outstanding
Awards are canceled upon a Change in Control, and the value of such Awards, as
determined by the Committee in accordance with the terms of the Plan and the
Award Agreement, be paid out in cash, shares of Common Stock or other property
within a reasonable time subsequent to the Change in Control; provided, that
(i) no such payment will be made on account of an Incentive Stock Option using a
value higher than the Fair Market Value of a share of Common Stock on the date
of settlement, and (ii) the Committee may cancel without any payment or other
consideration any stock options and stock appreciation rights having, as
applicable, an option price or reference price per share at the time of the
Change in Control that is more than the consideration received by stockholders
of the Company in respect of a share of Common Stock in connection with the
Change in Control.
 
3.8           No Right to Employment
 
Nothing in the Plan or in any Award Agreement shall confer upon any Grantee the
right to continue in the employ of or association with the Company or affect any
right which the Company may have to terminate such employment or association at
any time (with or without cause).
 
3.9           Nature of Payments
 
Any and all grants of Awards and issuances of shares of Common Stock under the
Plan shall constitute a special incentive payment to the Grantee and shall not
be taken into account in computing the amount of salary or compensation of the
Grantee for the purpose of
 
 
15

--------------------------------------------------------------------------------

 

determining any benefits under any pension, retirement, profit-sharing, bonus,
life insurance or other benefit plan of the Company or under any agreement with
the Grantee, unless such plan or agreement specifically provides otherwise.
 
3.10           Non-Uniform Determinations
 
The Committee's determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
Awards (whether or not such persons are similarly situated). Without limiting
the generality of the foregoing, the Committee shall be entitled, among other
things, to make non-uniform and selective determinations, and to enter into
non-uniform and selective Award Agreements, as to the persons to receive Awards
under the Plan, and the terms and provisions of Awards under the Plan.
 
3.11           Other Payments or Awards
 
Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any Award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.
 
3.12           Section Headings
 
The section headings contained herein are for the purpose of convenience only
and are not intended to define or limit the contents of the sections.
 
3.13           Effective Date and Term of Plan
 
Unless sooner terminated by the Board, the Plan, including the provisions
respecting the grant of Incentive Stock Options, shall terminate the day before
the tenth anniversary of the adoption of the Plan by the Board. All Awards made
under the Plan prior to its termination shall remain in effect until such Awards
have been satisfied or terminated in accordance with the terms and provisions of
the Plan and the applicable Award Agreements.


3.14           Governing Law
 
All rights and obligations under the Plan shall be construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflict of laws.
 
3.15           Severability; Entire Agreement
 
If any of the provisions of this Plan or any Award Agreement is finally held to
be invalid, illegal or unenforceable (whether in whole or in part), such
provision shall be deemed modified to the extent, but only to the extent, of
such invalidity, illegality or unenforceability and the remaining provisions
shall not be affected thereby; provided, that if any of such provisions is
finally held to be invalid, illegal, or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such provision shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Plan and any Award Agreements contain the entire agreement of the
parties with respect to the subject matter thereof and supersede all prior
 
 
16

--------------------------------------------------------------------------------

 

agreements, promises, covenants, arrangements, communications, representations
and warranties between them, whether written or oral with respect to the subject
matter thereof.
 
3.16           No Third Party Beneficiaries
 
Except as expressly provided therein, neither the Plan nor any Award Agreement
shall confer on any person other than the Company and the grantee of any Award
any rights or remedies thereunder.
 
3.17           Successors and Assigns
 
The terms of this Plan shall be binding upon and inure to the benefit of the
Company and its successors and assigns.
 
3.18           Section 409A of the Code
 
The intent of the parties is that payments and benefits under the Plan comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith.  Any payments described in the Plan
that are due within the "short-term deferral period" as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise.  Notwithstanding anything to the contrary in the Plan, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to the Plan during the six
(6) month period immediately following the individual's termination of
employment shall instead be paid on the first business day after the date that
is six (6) months following the individual's separation from service (or upon
the individual's death, if earlier).  Notwithstanding any provision to the
contrary in this Plan, no payment or distribution under this Plan that
constitutes an item of deferred compensation under Section 409A of the Code and
becomes payable by reason of an individual's termination of employment or
service with the Company will be made to such individual unless such
individual's termination of employment or service constitutes a "separation from
service" (as such term is defined in Section 409A of the Code).  In addition,
for purposes of the Plan, each amount to be paid or benefit to be provided to
the individual pursuant to the Plan, which constitute deferred compensation
subject to Section 409A of the Code, shall be construed as a separate identified
payment for purposes of Section 409A of the Code.
 
 
17
 